DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A response to Election/Restriction was received from applicant on 3/03/2022.
3.	Claims 1-13 are previously canceled.
4.	Claims 14-32 are pending of which claims 31-32 are withdrawn (see paras. 6 & 7).
5.	Claims 14-32 remain in the application for examination on the merits (see para. 7).
Election/Restrictions
6.	Applicant has elected, without traverse, the invention of Group I directed to the remaining claims and are the subject of this Non Final Office Action.  Claims 31-32 are withdrawn by applicant as being directed to a non-elected invention; however, see para. 7.  
7.	Except for 35 USC 112(b) issues, claims 14-32 are otherwise allowable.  Claims 14-30 are directed to an otherwise allowable product and claims 31 and 32 to an otherwise allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 31-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/24/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
8.	Claims 14-32 are objected to because of the following informality:
A list of claims is not provided with status identifiers indicating the status of each claim.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
10.	Independent claims 14, 26 and 31 (and subsequent dependent claims) recites “temporarily connectable” (claims 14 and 26) and “temporarily connecting” (claim 31) which make it unclear if such functional limitations are required since such functional limitations can be interpreted as only provisional in nature and actually not necessary; it is suggested the recitation “and temporarily” (claims 14 and 26) and the recitation “temporarily” (claim 31) be deleted from these claims in order to sufficiently overcome this issue for allowability considerations.
Allowable Subject Matter
11.	Claims 14, 26 and 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
12.	Claims 15-25, 27-30 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
13.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose systems connecting underwater stations and surface facilities.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application 
15.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/10/2022